DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mellemstrand (2010/0032044).  The reference to Mellemstrand discloses the recited intrusive pipeline plug assembly (abstract; title) comprising: a pressure head (5 as seen in figure 2A),  a seal assembly (7 as seen in figure 2A), a gripper assembly (8 as seen in figure 2A), and an actuator (13 as seen in figure 1).  The reference also teaches, a method comprising: positioning a pipeline plug within a pipeline, the pipeline plug including at least a gripper assembly and a seal assembly; actuating the gripper assembly; and supporting the seal assembly in a radially extended position with a gripper body of the gripper assembly is described with the structure above and see [0025-0026] which describes this method as well of the actuator leading to the gripper extending out to contact the wall along with the seal assembly; and a method comprising: positioning a pipeline plug within a pipeline, the pipeline plug including at least a gripper assembly and a seal assembly, the gripper assembly being a two- stage gripper assembly; actuating the seal assembly; and actuating a first stage of the gripper assembly with the seal assembly is described with the structure above and see [0025-0026] which describes this method as well of the actuator leading to the gripper extending out to contact the wall along with the seal assembly, where it is considered that the gripper assembly being able to actuate the gripper as well as expand the seal assembly is a two stage assembly since it has to stages of function of actuating the seal and the gripper assembly which can be considered the first stage gripper being the actual gripper portion of the stages of expanding that occur.  

Allowable Subject Matter
Claims 1-4, 6-21, 23, and 25 are allowed.

Response to Arguments
Applicant's arguments filed November 18, 2022 have been fully considered but they are not persuasive with respect to claim 22. With regards to the amendment to the claims, the 112 rejections have been overcome.  The arguments directed to claim 1-4, 6-21, 23, and 25 have been found to be persuasive, and the rejections of these claims has been dropped, and the claims are found to be in condition for allowance.   With respect to claim 22, the arguments are not found to be persuasive with regards to the Mellemstrand rejection.  The arguments are specifically directed at the term “intrusive” in the preamble of the claim.  It is considered first that this limitation sets forth at best intended use, is in the preamble and does not in any way specifically link to any limitation in the body of the claim, and therefore this would have very little weight on the patentability of the claim, where the reference to Mellemstrand teaches all the limitations of the body of the claim and would be capable of the same type of use.  The arguments have not pointed to actual body of the claim positively recited limitations that are not met by Mellemstrand, nor do they suggest the examiner is in error identifying the limitations of claim 22 as they pertain to what is taught by Mellemstrand.  The arguments go into great detail with respect to what is implied by the term “invasive” but none of the argued reasons are actual claim limitations, and the specification can be used to understand the invention, but the claims are what define the actual structure being covered, and the argued method of installing, or how the plug is inserted is not pertinent when it is not found in the claim language, however, in an article claim it would hold little patentable weight unless applicants could provide evidence and prove that the method of use would in some way alter the final structure of the article or plug, which it appears would not be affected at all.  If there is additional structure needed to perform this method of use which differs from Mellemstrand such would have to be placed into the body of the claim to overcome the anticipation of claim 22 by Mellemstrand.  There appear to be no structural differences between the claim 22 structural limitations and the reference teachings, so the argument directed to language not actually being positively recited in the claims would not be persuasive, and the rejection would stand.  In addition, in a broad sense, any plug introduced into a pipe is “intrusive”, and the argument that this type of plug would not have grippers is not persuasive since the prior art can teach additional structure and still anticipate the claim, therefore this argument is not found persuasive either.   Further, just because a single reference such as Bowie does not use grippers does not mean that every plug type similar to it would not have grippers either, a single example of one reference without grippers and suggesting without evidence this represents the entire field of art is not persuasive, and further it is not clear Bowie is in fact directed to an “intrusive” plug when it does not appear to use this description or term, therefore, it is not clear at this time the reference is even pertinent to the argument of what is known in the art as an “intrusive” type plug.   Therefore, these arguments are not found to be persuasive and the rejection of claim 22 stands.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH